per curiam:
Nuevamente nos vemos forzados a ejercer nuestra facultad disciplinaria contra un miembro de la profesión legal por incumplir con los requerimientos de este Tribunal. Por los fundamentos que exponemos a continuación, ordenamos la suspensión inmediata e indefinida del Ledo. Luis A. Torres Rodríguez del ejercicio de la abogacía y la notaría.
H-i
El licenciado Torres Rodríguez fue admitido al ejercicio de la abogacía y de la notaría en 1972. El 7 de marzo de 2012 el Sr. Harry Pérez Albarrán presentó ante nos una queja disciplinaria contra el abogado, en la cual alegó que este no tramitó el expediente de dominio por el que se le pagó más de $1,650.
El 19 de marzo de 2012 la Subsecretaría del Tribunal Supremo cursó una comunicación al licenciado Torres Rodríguez concediéndole un término de diez días para contestar la queja. Aunque la recibió, no compareció. El 4 de junio de 2012 se le envió una segunda notificación, la cual también recibió; sin embargo, tampoco compareció. Por ello, el 26 de octubre de 2012 emitimos una Resolución concediéndole un término final de cinco días, contado a partir de la notificación de la Resolución, para que compareciera y contestara la queja presentada en su contra. Le apercibimos que su incumplimiento podría conllevar sanciones disciplinarias severas, incluso la suspensión del ejercicio de la profesión. La Resolución fue notificada personalmente al licenciado Torres Rodríguez. No obstante, aún hoy no ha comparecido.
*306f—i HH
Cada abogado está obligado a atender y cumplir diligentemente con los requerimientos y las órdenes de este Tribunal relacionados con su conducta profesional. In re Guzmán Rodríguez, 187 DPR 826 (2013); In re Fiel Martínez, 180 DPR 426, 430 (2010). No hacerlo constituye una violación al Canon 9 del Código de Etica Profesional, que establece que “[e]l abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”. 4 LPRA Ap. DC. Véanse, además: In re Rosado Cruz, 176 DPR 1012 (2009); In re Salichs Martínez, 131 DPR 481, 490 (1992). Por consiguiente, cuando un abogado ignora nuestros requerimientos y apercibimientos de sanciones disciplinarias, procede su suspensión inmediata e indefinida del ejercicio de la abogacía. In re Montes Díaz, 184 DPR 90, 94 (2011); In re Feliciano Jiménez, 176 DPR 234 (2009).
HH HH HH
Este Tribunal concedió al licenciado Torres Rodríguez tres términos para que cumpliera con nuestra orden de contestar la queja que originó el procedimiento disciplinario en su contra. No obstante, a pesar de que recibió todas nuestras notificaciones, el licenciado Torres Rodríguez no ha comparecido.
Ciertamente, la actitud del licenciado Torres Rodríguez denota, como mínimo, una indiferencia ante las órdenes de este Tribunal y constituye una violación a su deber ético de observar una conducta caracterizada por el mayor respeto para con los tribunales.
Por todo lo anterior, se suspende inmediata e indefinidamente al Ledo. Luis A. Torres Rodríguez del ejercicio de la abogacía y la notaría. Se ordena la incautación de su obra y su sello notarial, los que deberán ser entregados a la Di*307rectora o al Director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe. Además, el licenciado deberá notificar a todos sus clientes de su inhabilidad de seguir representándolos, devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar oportunamente de su suspensión indefinida a los foros judiciales y administrativos en los que tenga algún caso pendiente. Estas gestiones deberán certificarse a este Tribunal dentro del término de treinta días a partir de la notificación de esta Opinión y Sentencia.

Se dictará Sentencia de conformidad.